OFFICE     OF THE AlTORNEY            GENERAL      OF TEXAS
                                    AUSTIN



                                                          June 9, 1939

Eonornble Foster Davis
County Attorney
Foard County
Crotall, Texas
Dear Sir:




             YOU    have   r0QUe8                           t0   t3118Wer      tW0    qU08-
tiOn8    which you have 8ubm
                                                   urt      et   any    t&8




                                               der making such
                                               ta1y ettectlve?
                                               th 8n8wared In the afiirma-
t1                                              in tie ca.88of Stabe 61 rel.
Do
2
ad
                                                         Your8    wry         truly


                                                                  OF TEXAS
                                                 ATTOR?iiYGEiiiW.hL



                                                                 Bruce 7:.Bryant
                                                                       A88i8tfUlt
Bi23:FL                                      A~'FliOVED